NOT FOR PUBLICATION

                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY
                            CAMDEN VICINAGE

________________________
                                :
DONALD LEON GLADDEN, Jr.,       :
                                :         Civ. No. 18-8764   (RMB)
                  Petitioner    :
                                :
        v.                      :              OPINION
                                :
WARDEN S. YOUNG, et al.,        :
                                :
               Respondents      :
________________________        :


BUMB, United States District Judge

I.   BACKGROUND

     Petitioner Donald Leon Gladden, Jr. was incarcerated in the

Federal Correctional Institution in Fairton, New Jersey, when he

submitted his Petition for Writ of Habeas Corpus under 28 U.S.C.

§ 2241, challenging his career offender designation pursuant to

Mathis v. United States, 136 S. Ct. 2243 (2016). (Pet., ECF No.

1.) Petitioner did not pay the $5.00 filing fee nor did he submit

an application to proceed in forma pauperis (“IFP”). A habeas

petition “must be filed with the Clerk and must be accompanied by:

(1) the applicable filing fee, or (2) a motion for leave to proceed

in forma paupers …” Rule 3(a), Rules Governing Section 2254 Cases

filed in the United States District Courts (applicable to § 2241

action under Rule 1, scope of the Rules).
      According to Local Civil Rule 5.1(f), “[a]ny papers received

by the Clerk without payment of such fees as may be fixed by

statute or by the Judicial Conference of the United States for the

filing thereof shall be marked "received" and the date and time of

receipt   shall    be   noted   thereon.”   Therefore,   this   Court

administratively terminated this action, subject to reopening,

without filing the petition. (Order, ECF No. 2.) Petitioner paid

the filing fee to reopen this action after he was transferred to

the Federal Correctional Institution in Ray Brook, New York, which

is within the jurisdiction of the United States District Court,

Northern District of New York. (Mail Returned, ECF No. 3.)

II.   DISCUSSION

      A § 2241 habeas petition must be filed in the district in

which the prisoner is incarcerated at the time he files the

petition. U.S. v. Moruzin, 483 F. App’x 736, 738 (3d Cir. 2012).

Because Petitioner did not pay the filing fee or submit an IFP

application under 28 U.S.C. § 1915, pursuant to Local Rule 5.1(f),

his petition was marked “received” but not filed. By the time

Petitioner paid the filing fee and sought to reopen this matter,

he had been transferred to a prison within the Northern District

of New York.

      28 U.S.C. § 1631 provides, in relevant part “[w]henever a

civil action is filed in a court … and that court finds that there

is a want of jurisdiction, the court shall, if it is in the interest

                                  2 
 
of justice, transfer such action … to any other such court in which

the action or appeal could have been brought at the time it was

filed …” 28 U.S.C. § 1631.    Therefore, the Court will transfer the

petition to the U.S. District Court for the Northern District of

New York.

III. CONCLUSION

        For the reasons discussed above, the Court will transfer this

action to the U.S. District Court for the Northern District of New

York.

An appropriate Order follows.

Date: October 1, 2018
                                        s/Renée Marie Bumb
                                        RENÉE MARIE BUMB
                                        United States District Judge




                                   3 
 
